MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                                  FILED
      regarded as precedent or cited before any                                          Sep 02 2020, 8:11 am
      court except for the purpose of establishing
                                                                                             CLERK
      the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                            Court of Appeals
      estoppel, or the law of the case.                                                       and Tax Court




      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Timothy P. Broden                                        Curtis T. Hill, Jr.
      Lafayette, Indiana                                       Attorney General of Indiana
                                                               Megan M. Smith
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Joseph W. Kruger,                                        September 2, 2020
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               20A-CR-797
              v.                                               Appeal from the Tippecanoe
                                                               Superior Court
      State of Indiana,                                        The Honorable Steven P. Meyer,
      Appellee-Plaintiff.                                      Judge
                                                               Trial Court Cause No.
                                                               79D02-1910-F3-39



      Mathias, Judge.


[1]   Joseph W. Kruger (“Kruger”) pleaded guilty in Tippecanoe Superior Court of

      Level 3 felony armed robbery, Level 3 felony attempted armed robbery, and


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-797 | September 2, 2020                Page 1 of 7
      two counts of Level 5 felony robbery. He also admitted to being an habitual

      offender. The trial court sentenced Kruger to an aggregate term of forty years of

      incarceration. Kruger appeals and argues that this sentence is inappropriate.


[2]   We affirm.


                                 Facts and Procedural History
[3]   In the latter part of 2019, Kruger went on a bank robbery spree. On August 5,

      he went inside a bank branch in Lafayette, Indiana and pointed what appeared

      to be a firearm, but in reality was a BB pistol, at the door greeter. He then

      handed a teller a note that ordered her to give him cash. On August 26, Kruger,

      who was wearing a fake beard and a hat to disguise his identity, entered a

      branch of another bank in Lafayette. Again, he handed a teller a note. This note

      had written on it, “This is a robbery, I have a gun. Give me the money. No die

      [sic] packs, no GPS tracker, no alarms.” Appellant’s Conf. App. p. 95. The

      teller gave Kruger money from his till, and Kruger fled. On October 3, Kruger

      went to a branch of another bank in Lafayette wearing a wig and a surgical

      mask. He then demanded the teller to give him cash, which the teller did.

      Lastly, on October 22, Kruger went to yet another bank branch in Lafayette,

      again wearing a fake beard, and handed the teller a note stating, “This is a

      robbery. I have a gun. No dye packs. No GPS tracers, No alarms.” Id. at 101.

      The teller complied with Kruger’s demands and gave him cash. The following

      morning, the police apprehended Kruger at a hotel in Shelbyville, Indiana.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-797 | September 2, 2020   Page 2 of 7
[4]   As a result of these incidents, the State charged Kruger on October 29, 2019,

      with three counts of Level 3 felony armed robbery, three counts of Level 6

      felony theft, and Class A misdemeanor theft. The State also alleged that Kruger

      was an habitual offender. On February 18, 2020, Kruger entered into an

      agreement with the State wherein he agreed to plead guilty to one count of

      Level 3 felony armed robbery, one count of Level 3 felony attempted armed

      robbery, and two counts of Level 5 felony robbery, and admitted to being an

      habitual offender. In exchange, the State dismissed the other charges. Per the

      plea agreement, sentencing was left to the discretion of the trial court.


[5]   On April 1, 2020, the trial court accepted the plea agreement and sentenced

      Kruger to twelve years on both of the Level 3 felony convictions, five years on

      each of the Level 5 felony convictions. The trial court also imposed a six-year

      habitual offender enhancement to the sentence on the Level 3 felony armed

      robbery conviction. The court ordered the sentences to be served consecutively,

      for an aggregate term of forty years of incarceration. Kruger now appeals.


                                     Discussion and Decision
[6]   Kruger’s sole argument on appeal is that his aggregate forty-year sentence is

      inappropriate. Indiana Appellate Rule 7(B) provides that we “may revise a

      sentence authorized by statute if, after due consideration of the trial court’s

      decision, the Court finds that the sentence is inappropriate in light of the nature

      of the offense and the character of the offender.”




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-797 | September 2, 2020   Page 3 of 7
[7]   Although we may revise a sentence on appeal, we still exercise deference to a

      trial court’s sentencing decision, as Appellate Rule 7(B) requires us to give “due

      consideration” to that decision, and because we understand and recognize the

      unique perspective a trial court brings to its sentencing decisions. See

      Merriweather v. State, 128 N.E.3d 503, 517 (Ind. Ct. App. 2019), trans. denied.

      Indeed, sentencing is “‘principally a discretionary function in which the trial

      court’s judgment should receive considerable deference’” on appeal. Stephenson

      v. State, 29 N.E.3d 111, 122 (Ind. 2015) (quoting Cardwell v. State, 895 N.E.2d
1219, 1222 (Ind. 2008)). “Such deference should prevail unless overcome by

      compelling evidence portraying in a positive light the nature of the offense (such

      as accompanied by restraint, regard, and lack of brutality) and the defendant’s

      character (such as substantial virtuous traits or persistent examples of good

      character).” Id.


[8]   Accordingly, “[t]he principal role of appellate review should be to attempt to

      ‘leaven the outliers’ and identify guiding principles for trial courts and those

      charged with improvement of the sentencing statutes, but not to achieve what

      we perceive to be a ‘correct’ result in each case. Merriweather, 128 N.E.3d at 517

      (quoting Cardwell, 895 N.E.2d at 1225). Moreover, “[o]ur review under

      Appellate Rule 7(B) should focus on ‘the forest—the aggregate sentence—rather

      than the trees—consecutive or concurrent, number of counts, or length of the

      sentence on any individual count.’” Id. And the question is not whether another

      sentence is more appropriate but whether the sentence imposed is




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-797 | September 2, 2020   Page 4 of 7
       inappropriate. Id. at 517–18 (citing Rose v. State, 36 N.E.3d 1055, 1063 (Ind. Ct.

       App. 2015)).


[9]    On appeal, it is the defendant’s burden to persuade us that the sentence

       imposed by the trial court is inappropriate. Id. at 518 (citing Childress v. State,

       848 N.E.2d 1073, 1080 (Ind. 2006)). “When we review the appropriateness of a

       sentence, we consider ‘the culpability of the defendant, the severity of the crime,

       the damage done to others, and myriad other factors that come to light in a

       given case.’” Id. (citing Cardwell, 895 N.E.2d at 1224).


[10]   In the present case, Kruger was convicted of two Level 3 felonies and two Level

       5 felonies. He also admitted to being an habitual offender. The sentencing range

       for a Level 3 felony is three to sixteen years, with an advisory sentence of nine

       years. Ind. Code § 35-50-2-5(b). The sentencing range for a Level 5 felony is one

       to six years, with an advisory sentence of three years. I.C. § 35-50-2-6(b). And

       the trial court must sentence a person found to be an habitual offender to

       additional fixed term that is between “six (6) years and twenty (20) years, for a

       person convicted of murder or a Level 1 through Level 4 felony.” Ind. Code §

       35-50-2-8(i)(1). Thus, Kruger faced a maximum sentence of sixteen years on

       each of the Level 3 felony convictions and six years on each of the Level 5

       felony convictions, plus an additional term of up to twenty years on the

       habitual offender enhancement, for a maximum term of sixty-four years. The

       trial court instead imposed an aggregate sentence of forty years—well above the

       minimum, but also well below the maximum. It is with this in mind that we

       consider the appropriateness of Kruger’s sentence.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-797 | September 2, 2020   Page 5 of 7
[11]   Considering the nature of Kruger’s offenses, we note that he went on a spree of

       four bank robberies to support his gambling habit. While robbing the banks,

       Kruger hid his identity, and, at least on one occasion, brandished what

       appeared to be a firearm. He also pointed his weapon at others to intimidate

       them into complying with his demands. Kruger’s robbery notes indicated that

       he was a sophisticated criminal with knowledge of robbery deterrents such as

       dye packs and GPS trackers. Although certainly not the most brutal of bank

       robbers, there is little about the nature of Kruger’s offenses that mitigates in

       favor of reducing his sentence.


[12]   Kruger’s sentence is further supported by his character, as revealed by his

       extensive history of delinquent and criminal behavior. As a juvenile, Kruger

       was adjudicated a delinquent child in Illinois for committing acts that would

       constitute two counts of theft, one count of theft of a firearm, and one count of

       residential burglary if committed by an adult. He was also the member of a

       criminal street gang. In 1998, Kruger was convicted in Illinois as an adult of

       Class 1 felony aggravated discharge of a firearm and sentenced to eight years of

       incarceration. He was released on parole on this charge in April 2001. Later

       that same year, he was charged in federal court with bank robbery by violence

       or force, two counts of forcing a person to accompany him during the

       attempted commission of bank robbery and brandishing a firearm during a

       violent crime. Kruger was convicted on all but the first charge and sentenced to

       a total of 204 months of incarceration with three years of probation. Kruger’s

       prior convictions, as they relate to his current offenses, reflect very poorly on his


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-797 | September 2, 2020   Page 6 of 7
       character. See Simmons v. State, 962 N.E.2d 86, 93 (Ind. Ct. App. 2011) (holding

       that defendant’s prior convictions for drunken driving reflected very poorly on

       his character as it related to his current offense of operating a vehicle while

       intoxicated) (citing Wooley v. State, 716 N.E.2d 919, 929 n.4 (Ind. 1999)). In

       addition, Kruger was also on probation for his federal crimes when he

       committed the instant offenses. And, at the time of sentencing, he had pending

       charges in Clark County for armed robbery and pending federal charges for

       bank robbery and theft in Illinois.


                                                 Conclusion
[13]   In short, there is nothing about either the nature of Kruger’s offenses or his

       character as an offender that persuade us that his sentence is an outlier that

       needs to be revised. We therefore affirm the judgment of the trial court in all

       respects.


[14]   Affirmed.


       Bradford, C.J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-797 | September 2, 2020   Page 7 of 7